                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


JAMES BECKLEY,

       Plaintiff,

v.                                                    Case No. 3:21-cv-00072-RJC-DSC

PRIORITY AUTO GROUP, INC.,

PRIORITY AUTOMOTIVE
HUNTERSVILLE, INC.,

DENNIS ELLMER and

MATTHEW ELLMER

       Defendants.


DEFENDANTS PRIORITY AUTO GROUP, INC., DENNIS ELLMER AND MATTHEW
ELLMER’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION AND
FAILURE TO STATE A CLAIM OR, IN THE ALTERNATIVE, TRANSFER OF VENUE

       Defendants Priority Auto Group, Inc. (“PAG”), Dennis Ellmer (“D. Ellmer”) and Matthew

Ellmer (“M. Ellmer”), (together, “Add-on Defendants”), through counsel and pursuant to Federal

Rules of Civil Procedure 12(b)(2) and (6) of and Local Rule 7.1(A), respectfully request that all of

Plaintiff James Beckley’s (“Plaintiff”) claims against them be dismissed for (1) lack of personal

jurisdiction or (2) failure to state a claim upon which relief may be granted. In the alternative,

pursuant to 28 U.S.C. § 1404(a), Add-on Defendants respectfully request that the case be

transferred to the Eastern District of Virginia, Norfolk Division.

       In support of this Motion, and as more fully discussed in their accompanying

Memorandum, Add-on Defendants show the Court the following:




       Case 3:21-cv-00072-RJC-DSC Document 4 Filed 02/24/21 Page 1 of 5
       1.      Plaintiff’s Complaint purports to assert state law claims against his former

employer Defendant Priority Automotive Huntersville, Inc. (“PAH”) and Add-on Defendants for:

(1) violation of the North Carolina Wage and Hour Act (“NCWHA”), N.C. Gen. Stat §§ 95-25.1

(Count 1); (2) breach of contract (Count 2); (3) fraudulent inducement and misrepresentation

(Count 3); and (4) negligent misrepresentation (Count 4). Compl. (ECF No. 1-1).

       2.      All of Plaintiff’s claims against Add-on Defendants should be dismissed under Rule

12(b)(2) because Plaintiff cannot meet his burden of showing that the Court has personal

jurisdiction over Add-on Defendants.

       3.      Plaintiff cannot show that Add-on Defendants are subject to general personal

jurisdiction in North Carolina.

       4.      PAG is incorporated in and has its principal place of business in Virginia. D. Ellmer

and M. Ellmer are Virginia citizens and residents who live and work in Virginia. PAG, D. Ellmer

and M. Ellmer do not have contacts with North Carolina that would render them “at home” there.

       5.      Plaintiff likewise cannot show that Add-on Defendants are subject to specific

personal jurisdiction in North Carolina.     Add-on Defendants have not purposefully availed

themselves of the privilege of conducting activities in North Carolina out of which Plaintiff says

his claims arise, and the exercise of specific personal jurisdiction over Add-on Defendants in North

Carolina would not be constitutionally reasonable.

       6.      As set forth in the Declarations of PAG’s Vice President and Treasurer Stacy

Cummings (“Cummings”), D. Ellmer and M. Ellmer attached as Exhibits 1-3 to the accompanying

Memorandum, all of the alleged acts and omissions giving rise to this action occurred in Virginia.

Plaintiff’s purported claims do not arise out of or relate to any conduct by PAG or D. Ellmer or M.

Ellmer personally in North Carolina.



                                                 2

       Case 3:21-cv-00072-RJC-DSC Document 4 Filed 02/24/21 Page 2 of 5
       7.      All of Plaintiff’s claims against Add-on Defendants also should be dismissed under

Rule 12(b)(6) because they fail to state claims upon which relief may be granted.

       8.      Add-on Defendants were not Plaintiff’s employer and Plaintiff has failed to

plausibly allege that they had any agreements with or make any actionable misrepresentations to

Plaintiff related to his employment, his compensation, his equity interest or otherwise.

       9.      Specifically, Plaintiff’s purported NCWHA claim (Count 1) fails because: (1) Add-

on Defendants are not Plaintiff’s employer under the NCWHA; (2) Plaintiff has not alleged that

PAG withheld any of his wages or that D. Ellmer or M. Ellmer did so in their personal capacities;

and (3) the alleged withholding of Plaintiff’s wages in response to the COVID-19 pandemic was

proper. Plaintiff fails to allege or identify any facts showing that Add-on Defendants (who were

not his employers) had a duty to pay him any wages, much less the exorbitant wages he claims to

have “earned,” or that the alleged withholding of his wages was improper.

       10.     Plaintiff’s purported breach of contract claim (Count 2) fails because: (1) Add-on

Defendants have no employment or contractual relationship with Plaintiff; and (2) the alleged oral

contract(s) are non-existent, insufficiently alleged, missing essential terms and conditions and an

unenforceable “agreement to agree.” Plaintiff fails to allege or identify any facts showing that Add-

on Defendants (who were not his employers) promised or had a duty to pay him anything or permit

him to acquire some unknown equity interest in a dealership operated by another entity PAH.

       11.     Plaintiff’s purported fraudulent inducement and misrepresentation claim (Count 3)

fails because Plaintiff has not alleged: (1) a false representation; or (2) fraudulent intent. Plaintiff

fails to allege or identify any facts showing that Add-on Defendants (who were not his employers)

made any false representations or acted with fraudulent intent. Plaintiff cannot plausibly allege

that any representations related to not selling the dealership or equity were untruthful when made.



                                                   3

       Case 3:21-cv-00072-RJC-DSC Document 4 Filed 02/24/21 Page 3 of 5
       12.     Plaintiff’s purported negligent misrepresentation claim (Count 4) fails because

Plaintiff has not alleged: (1) a false representation; or (2) justifiable reliance. Plaintiff fails to

allege or identify any facts showing that Add-on Defendants (who were not his employers) made

any negligent misrepresentations or he acted in justifiable reliance. Plaintiff cannot plausibly allege

that any representations related to not selling the dealership, equity or compensation were

untruthful when made.

       13.     Alternatively, the case should be transferred to the Eastern District of Virginia,

Norfolk Division, pursuant to 28 U.S.C. § 1404(a). Virginia is substantially more convenient for

the majority of the parties and witnesses - everyone other than Plaintiff.

       14.     Add-on Defendants are contemporaneously filing their Memorandum supporting

their defenses under Rules 12(b)(2) and 12(b)(6), and supporting their alternative request under 28

U.S.C. § 1404(a) for transfer to the Eastern District of Virginia, Norfolk Division.

       WHEREFORE, Add-on Defendants respectfully request that their Motion to Dismiss be

granted and that all of Plaintiff’s claims against them be dismissed for (1) lack of personal

jurisdiction or (2) failure to state a claim upon which relief may be granted. Alternatively, this

case should be transferred to the Eastern District of Virginia, Norfolk Division.

       Dated: February 24, 2021                Respectfully submitted,
                                               PRIORITY AUTO GROUP, INC.,
                                               DENNIS ELLMER and MATTHEW ELLMER
                                               By       /s/ Joshua F. P. Long
Joshua F. P. Long (N.C. Bar No. 26497)
WOODS ROGERS PLC
Wells Fargo Tower, Suite 1800
10 S. Jefferson Street
Roanoke, Virginia 24011
Telephone: (540) 983-7725
Facsimile: (540) 983-7711
jlong@woodsrogers.com
Counsel for Defendants

                                                    4

       Case 3:21-cv-00072-RJC-DSC Document 4 Filed 02/24/21 Page 4 of 5
                               CERTIFICATE OF SERVICE

       I hereby certify that on February 24, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notice to all counsel of record.


                                                   /s/   Joshua F. P. Long




                                               5

       Case 3:21-cv-00072-RJC-DSC Document 4 Filed 02/24/21 Page 5 of 5
